Citation Nr: 0738241	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  07-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9, Substantive Appeal, the veteran requested a 
BVA hearing at the local VA office.  Pursuant to 38 C.F.R. 
§ 20.700 (2007), a hearing on appeal will be granted if an 
appellant, or an appellant's representative acting on his 
behalf, expresses a desire to appear in person.  The Board 
shall decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 
2002).

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law.  Accordingly, this case is 
remanded for the following development:

The RO should make the necessary arrangements 
to schedule the appellant for a Travel Board 
hearing at the RO.  The RO is also requested 
to inform the appellant of his hearing 
options, to include having a hearing before a 
member of the Board via video-conferencing. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.OSBORNE	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



